333 S.W.3d 530 (2011)
Ada YOUNG, Appellant,
v.
McKNIGHT PLACE PARTNERSHIP, and Division Of Employment Security, Respondents.
No. ED 95077.
Missouri Court of Appeals, Eastern District, Division One.
March 8, 2011.
Lindsey D. Rendlen, Rule 13, John J. Ammann, St. Louis, MO, for appellant.
Jeannie Desir Mitchell, Jefferson City, MO, for respondent DES.
McKnight Place Partnership I, L.P., St. Louis, MO, for respondent.
Before: ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and JOHN BERKEMEYER, Sp.J.

ORDER
PER CURIAM.
Ada Young (now Taylor) (Young) appeals the Order of the Labor and Industrial Relations Commission. Young was initially granted unemployment benefits by a deputy with the Missouri Division of Employment Security. McKnight Place Partnership (Employer) appealed this decision to the Appeals Tribunal which affirmed the decision of the deputy. McKnight appealed that decision to the Industrial Relations Commission. The Commission reversed the decision of the Tribunal finding that Young was disqualified from receiving benefits because she had refused suitable work without good cause.
On appeal, Young argues that the Labor and Industrial Relations Commission erred in reversing the decision of the Tribunal as to her eligibility for unemployment benefits. Young claims that the work offered to her by Employer was unsuitable and she had good cause to decline the offer.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.